DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 29 June 2018 has been entered.

Claim Interpretation
Claim 16 recites “the thick aerodynamic envelope having…” (emphasis added) in line 4-5, the word having is being interpreted as an open terminology transitional phrase (i.e., allowing the inclusion of other components in addition to those recited). 

Claim 29 recites “the rotor having…” (emphasis added) in line 1, the word having is being interpreted as an open terminology transitional phrase (i.e., allowing the inclusion of other components in addition to those recited).

Claim 30 recites “rotary wing aircraft having…” (emphasis added) in line 1, the word having is being interpreted as an open terminology transitional phrase (i.e., allowing the inclusion of other components in addition to those recited).

The examiner used MPEP 2111.03 IV as guidance for the above determination. 



Claim Objections
Claims 16, 20-23 and 30 are objected to because of the following informalities. 

Claim 16 recites “a longitudinal direction” in line 2 and also recites “the longitudinal directions” in line 7 and “the spanwise longitudinal direction” in line 9-10; for purposes of claim terminology consistency, the examiner recommends reciting “the longitudinal direction” in line 7 and line 9-10.
Furthermore, claim 16 recites “at least one protuberance” in line 13-14 and also recites “the protuberance” in line 22 and line 32; for purposes of claim terminology consistency, the examiner recommends reciting “the at least one protuberance” or “each protuberance” in line 22 and line 32.
Furthermore, claim 16 recites “a succession of first profiles” in line 8-9 and “a succession of second profiles” in line 24, and also recites “the first profile and the second profile” in line 31; for purposes of claim terminology consistency, the examiner recommends reciting “the succession of first profiles and the succession of second profiles” or “each of the first profiles and each of the second profiles” in line 31.

Claim 20 recites “the connection radii” in line 1-2 and depends from claim 16 which recites “non-zero connecting radii” in line 31; for purposes of claim terminology consistency, the examiner recommends reciting “the non-zero connecting radii” in claim 20.


Claim 21 recites “the protuberance” in line 2 and depends from claim 16 which recites “at least one protuberance” in line 13-14; for purposes of claim terminology consistency, the examiner recommends reciting “the at least one protuberance” or “each protuberance” in claim 21.

Claim 22 recites “each plane perpendicular to the longitudinal direction” in line 2 and depends from claim 16 which recites “a transverse plane perpendicular to the spanwise longitudinal direction” in singular form in line 9-10; for purposes of claim terminology consistency, the examiner recommends reciting “the transverse plane perpendicular to the longitudinal direction” in claim 21.

Claim 23 recites “each plane perpendicular to the longitudinal direction” in line 2 and depends from claim 16 which recites “a transverse plane perpendicular to the spanwise longitudinal direction” in singular form in line 9-10; for purposes of claim terminology consistency, the examiner recommends reciting “the transverse plane perpendicular to the longitudinal direction” in claim 22.
Furthermore, claim 23 recites “the first profile of the thick aerodynamic envelope and the second profile of the protuberance” in line 4-5 and depends from claim 16 which recites “a succession of first profiles” in line 8-9 and “a succession of second profiles” in line 24; for purposes of claim terminology consistency, the examiner recommends reciting “the succession of first profiles of the thick aerodynamic envelope and the succession of second profiles of the protuberance” or “each of the first profiles of the thick aerodynamic envelope and each of the second profiles of the protuberance” in claim 23.

Claim 30 recites “at least one rotor” in line 2 and also recites “the rotor” in line 4; for purposes of claim terminology consistency, the examiner recommends reciting “the at least one rotor” in line 4.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the second first pressure-side surface" (emphasis added) in line 11-12. There is insufficient antecedent basis for this limitation in the claim. It appears the limitation should recite the first pressure-side surface as previously introduced in line 5.
Furthermore, claim 16 recites the limitation "the range" in line 23 and also line 27. There is insufficient antecedent basis for this limitation in the claim.
Claims 17-30 depend and/or include all the limitations of claim 16 and fail to remedy its deficiencies.


Claim 25 recites the limitation "the range" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 28 recites “a protuberance” in line 1-2 and depends from claim 16 which recites “at least one protuberance” in line 13-14; it is not clear if a protuberance in claim 28 refers to one of the at least one protuberance in claim 16 or another different protuberance.
Clarification and/or amendment is respectfully requested.

Claim 29 recites the limitation "the amplitude" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 30 recites “at least two blades” and includes all the limitations of claim 29 which recites “at least two blades” in line 1; it is not clear if the rotary wing aircraft of claim 30 includes at least four blades (two from claim 30 and two from claim 29) or at least two blades (instance where at least two blades are the same in claim 30 and claim 29).
Furthermore, claim 30 recites “a wake” in line 4 and includes all the limitations of claim 29 which recites “a wake” in line 4; it is not clear if a wake in claim 30 refers to a wake in claim 29 or another different wake.
Clarification and/or amendment is respectfully requested.

Allowable Subject Matter
Claims 16, 29 and 30 would be allowable if rewritten or amended to overcome the objections, if applicable, and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 17-28 would be allowable if rewritten to overcome the objections, if applicable, and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
A thick aerodynamic envelope for connecting to a rotary hub of an aircraft… wherein the thick aerodynamic envelope includes at least one protuberance arranged on at least one of the transverse edges, each protuberance being secured to the thick aerodynamic envelope… each protuberance being defined by a second length L' equal to a distance between a third end zone and a fourth end zone of the protuberance along the longitudinal direction, the second length L' lying in the range 0.5 to 1 times the first length L of the thick aerodynamic envelope, each protuberance being formed by a succession of second profiles situated in planes parallel to the transverse plane, each second profile being defined by: a height h' equal to a distance between the second suction-side surface and the second pressure-side surface, the height h' lying in the range 0.2 to 0.6 times the thickness h of the thick aerodynamic envelope; a width l' equal to a distance between the first profile and the transverse end along the transverse direction, the width l' being equal to 0.5 to 2 times the height h'; non-zero connection mini;
A relevant prior art reference (Thomas et al – US 9,771,152 B2) discloses an aerodynamic envelope (Fig.2, 32) for connecting to a rotary hub (Fig.1, 20), however, fails to disclose the claimed at least one protuberance and the recited features;
Another relevant prior art reference (van der Westhuizen et al – US 20120175461 A1) discloses an aerodynamic envelope (Fig.4-9 and 13-16, 122) for connecting to a rotary hub (Fig.4-9 and 13-16, 120), however, fails to disclose the claimed at least one protuberance and the recited features;
Another relevant prior art reference (Podgurski – US 8,784,057 B2) discloses an aerodynamic envelope (Fig.1A, 14a) and a rotary hub (Fig.1A, 16), however, fails to disclose the claimed at least one protuberance and the recited features;
Another relevant prior art reference (Stamps et al – US 8,444,382 B2) discloses an aerodynamic envelope (Fig.6, 113) for connecting to a rotary hub (Fig.6, 79), however, fails to disclose the claimed at least one protuberance and the recited features;
Another relevant prior art reference (Walker et al – US 20110206513 A1) discloses an aerodynamic envelope (Fig.4/8, 208) for connecting to a rotary hub (Fig.4, 202), however, fails to disclose the claimed at least one protuberance and the recited features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745